AO 2458 (Rev. 05/15/2018) Judgment in a Cri111inal Petty Case (Modified)                                                                  Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Co1111nitted On or After November 1, 1987)


                                                                               Case Number: 3:18CR4407-MDD
              CHRISTIAN SALVADOR PENA (I)
                                                                              Charlies Guthri
                                                                              Defendant's Attorney


REGISTRATION NO. 72197298
                                                                                                                    OCT 2 4 2018
THE DEFENDANT:                                                                                          CLERK, U.S. DISTRICT COURT
 lZl pleaded guilty to count(s) 2 of Su erseding Misdemeanor Information                              SOUTHERN DISTRICT OF CALIFORNIA

D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325; 18:2                      ILLEGAL ENTRY (Misdemeanor); AIDING AND                                         2s
                                  ABETTING (Misdemeanor)

 D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




 D Count(s) Underlying Complaint/Felony Info.                                  dismissed on the motion of the United States.


                                           IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                           TIME SERVED


lZl Assessment: $10 REMITTED
 lZl Fine: NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                              October 23 2018
                                                                            Date of Imposition of Sentence


                                                                            kf tJutt ~- ~ L
                                                                            HONORABLE MITCHELL D. DEMBIN
                                                                            UNITED STATES MAGISTRATE JUDGE
